             Case 1:20-cv-03880-ER Document 8 Filed 06/17/20 Page 1 of 2




June 17, 2020
                                     The application to stay the case pending arbitration is
                                     GRANTED. The parties are directed to provide the Court
Hon. Edgardo Ramos
                                     with a status update within forty-eight hours of the
United States District Court
                                     conclusion of the arbitration proceeding.
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007
                                                              June 17, 2020
Via ECF

       Re:     Brittle v. Netamorphosis, LLC et al.; 1:20-cv-03880
               Motion to Stay Case Pending Arbitration

Your Honor:

We represent the plaintiff in the above-described wage and hour matter. Pursuant to FAA
§3 (9 U.S.C. §3), we write to request that the Court stay this case and all pertinent
deadlines pending the outcome of arbitration in this case.

After the plaintiff filed her complaint in this matter, counsel for the defendants (who have
not yet appeared before this Court) advised us of the existence of an arbitration
agreement between the parties. Rather than litigate the enforceability of this agreement,
and without conceding the applicability of the agreement, we have agreed to pursue
resolution of this case through arbitration.

Counsel for defendants have indicated that they would prefer this case be dismissed
instead of stayed. However, pursuant to Katz v. Cellco Partnership, dba Verizon Wireless,
2015 WL 4528658 (2d Cir. July 28, 2015), courts have a potentially important ancillary role
in arbitration cases. The Katz court wrote, “judicial participation in the arbitral process is
permitted” — i.e., (i) to resolve disputes regarding the appointment of an arbitrator or to
fill an arbitrator vacancy, 9 U.S.C. §5; (ii) to compel the attendance of witnesses (i.e., to
enforce an arbitrator’s subpoena) or to punish a witness for contempt, id. §7; and (iii) to
confirm or vacate or modify an arbitral award, id. §§9-11. Courts can also provide a
remedy if a party defaults in the course of arbitration. See Pre-Paid Legal Services, Inc. v.
Cahill, 2015 WL 3372136 (10th Cir. May 26, 2015). Courts in the Second Circuit should
therefore stay cases pending the result of arbitration rather than dismissing them.
          Case 1:20-cv-03880-ER Document 8 Filed 06/17/20 Page 2 of 2




We thank the Court for its attention to this matter.

                                                  Sincerely,


                                                  Penn Dodson, Esq.
                                                  penn@andersondodson.com




                                    ANDERSONDODSON, P.C.
                         11 BROADWAY * SUITE 615 * NEW YORK, NY 10004
                             (212) 961-7639 TEL * (646) 998-8051 FAX
                                   www.ANDERSONDODSON.com
